DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9) in the reply filed on August 1, 2022, is acknowledged.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 recites the limitation "third button" in line 3.  The scope of the claim is unclear.   Claim 9 does not depend from claim 7 which recites the limitations "a first button" and "a second button."  Since the limitations "a first button" and "a second button" are not recited in claim 9, and claim 9 is not linked to claim 7, it is not clear if these limitations are required in the claim; therefore, claim 9 is indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kellner (US 20170303964).
For claim 1, Kellner discloses a fluid evacuation apparatus (Abstract; Fig. 1; par [0014]), comprising: 
a surgical apparatus (20) having a fluid conduit (50) therethrough (par [0016]); 
a vacuum tube (113) fluidly coupled with the fluid conduit (pars [0017], [0019]); 
an electrostatic precipitator (pars [0015], [0016], [0017]) fluidly coupled with the fluid conduit, the electrostatic precipitator comprising at least one collection surface (62) operable to attract ionized particulate (Fig. 1; pars [0015], [0016], [0017]); and 
a vacuum source (insufflator) fluidly coupled with the vacuum tube (pars [0015], [0017], [0019]), wherein the vacuum source is operable to create a flow of fluid through the fluid conduit (pars [0015]-[0017]), the vacuum tube and the electrostatic precipitator, wherein the electrostatic precipitator comprises a collection cell that is electrically charged to at least partially capture oppositely charged particulates in the flow of fluid (pars [0015], [0016], [0017], [0019]).  Note: the phrase “to at least partially capture oppositely charged particulates in the flow of fluid” is an intended result.
For claim 2, Kellner is relied upon as set forth above and discloses further the electrostatic precipitator is located along (i.e., in a line matching the length or direction of) the vacuum tube (Fig. 1).  
For claim 4, Kellner is relied upon as set forth above and discloses further the electrostatic precipitator comprises a housing (Fig. 1; par [0016]).
For claim 6, Kellner is relied upon as set forth above and discloses  the fluid evacuation system further comprising a power source electrically coupled with the electrostatic precipitator, the power source operable to electrically charge the collection surface (pars [0006], [0021], [0022], [0023]; claims 1, 7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kellner.
For claim 7, Kellner is relied upon as set forth above and further discloses a power source electrically coupled with the electrostatic precipitator (par [0006]) but is silent regarding the surgical apparatus comprises at least a first button and a second button operable to control the power source.  Nonetheless, on/off buttons are well-known and operable to control the power source for electrically coupled apparatus.  As such, it would have been obvious to one of ordinary skill in the art to envisage the surgical apparatus of Kellner to comprise at least a first button and a second button operable to control the power source in order to use the surgical apparatus during operation as described at par [0017] with a reasonable expectation of success. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kellner in view of Poll (US 9078562).
For claim 3, Kellner is relied upon as indicated above.  Kellner does not specifically disclose the fluid evacuation system further comprising a High Efficiency Particulate Air (HEPA) filter located in the flow of fluid downstream of the electrostatic precipitator (ESP).  Kellner does teach removal of particles downstream of the collector plate (i.e., at least one collector surface in the ESP) with a particle cup underneath (i.e., downstream) the at least one collector surface for particle collection and a vacuum applied to the area where the collector plate is located (par [0017]).  Poll is analogous art and teaches a fluid evacuation system and trocar with a HEPA filter 104 (col. 16, ll. 37-40; Figs. 35A,35B). It would have been obvious to one of ordinary skill in the art at the effective filing date of the current invention to include the HEPA filter of Poll downstream of the collector plate of Kellner to remove charge from the patient and to dispose of at completion of the procedure as Kellner indicated removal options for cleaning the collector.
Claims  8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kellner in view of Greff (US 5578000).
For claim 8, the teaching of Kellner is relied upon as indicated above. Kellner does not appear to disclose the fluid evacuation system further comprising a valve operable to interrupt the flow of fluid through the fluid evacuation system during operation of the vacuum source. Greff also teaches a fluid evacuation system and does disclose a valve operable to interrupt the flow of fluid through the fluid evacuation system during operation of the vacuum source, and the valve is operated mechanically or electrically to remove smoke through the trocar (col. 4, l. 65 - col. 5, l. 9).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the current invention employ the valve of Greff with the system of Kellner for the smoke evacuation during surgery in order to facilitate visualization of the operative site as disclosed in Greff (col. 5, ll. 10-20) with a reasonable expectation of success.
For claim 9, the teaching of Kellner and Greff are relied upon as set forth above.  Whereas Greff further discloses said valve but appears to be silent to state a specific location.  Valves are known to open and close for operation, and furthermore, button that open and close are well-known to control valve operation (“stopcock” col. 3, l. 1).  Nonetheless the recitations wherein the valve is located in a housing of the electrostatic precipitator and wherein the valve is located within an inlet port of the housing are considered location of parts.  It would have been obvious to one having ordinary skill in the art at the effective filing date of the present invention to rearrange parts as a matter of choice absent persuasive evidence that the particular arrangement of the valve were significant in a patentable way. MPEP § 2144.04(VI)(C).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not teach or fairly suggest dependent claim 5 as follows:  The fluid evacuation system according to claim 4, wherein the vacuum tube comprises a first section fluidly coupled between the surgical apparatus and the housing, and a second section fluidly coupled between the housing and the vacuum source.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, US 5226939 discloses a vacuum apparatus for smoke evacuators and filters; US 20070249990 discloses a vacuum pump for removing at least one of a gas, smoke and debris from a surgical site; US 10405917 discloses a smoke evacuation with a vacuum tube, a filter, an electrode, and a cavity; US 20170007295 discloses a trocar; and US 20090062791 disclose a smoke evacuator comprising a filter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203. The examiner can normally be reached Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        September 28, 2022